Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 5 November 2020, is acknowledged.  Claim 48 is cancelled.  Accordingly, claims 47, 50 – 58, and 60 – 68 remain available for active consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection pursuant to 35 U.S.C. § 103 set forth in the Action of 5 August 2020 is hereby withdrawn in light of Applicant’s Response of 5 November 2020, and in light of the Rule 132 Declaration of J. Neergaard.
REJECTIONS MAINTAINED 
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47, 48, 50, 54, 58, 60 – 63, and 66 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 108, 109, 
The instant claims have been described previously. 
Claims 108, 109, 112, 115, 119 – 121, 123 – 128, and 131 of the ‘510 application are directed to an oral tablet comprising a population of particles and an active ingredient, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles, the non-DC particles providing the tablet with a plurality of discrete non-DC areas, wherein the non-DC sugar alcohol particles have not been granulated prior to tableting, wherein the tablet comprises flavor in an amount of 1 - 10% by weight of the tablet, wherein said population of particles is tableted into a first module and combined with a second population of particles that is tableted into a second module, wherein the tablet is a chewable tablet, wherein at least 10 % by weight of said population of particles have a particles size below 250 µm, and wherein at least 30 % by weight of said population of particles have a particles size above 500 µm, wherein the non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, xylitol, isomalt, and combinations thereof, wherein the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet, wherein the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles that is between 0.3 and 0.7, and wherein the active ingredient is an active pharmaceutical ingredient. Thus, the enumerated claims of the ‘510 application are drawn to an invention that reads upon present claims 47 – 50, 54, 58 – 63, and 66 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Response to Applicant’s Arguments 
With respect to the provisional obviousness-type double patenting rejection, Applicant requests that the Office hold this rejection in abeyance until this application is otherwise in condition for allowance.”  However, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as Applicants have taken no action regarding these rejections at this time.
	Consequently, based on the above discussion, Applicant’s arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619